Exhibit 10.1

[Letterhead of Del Global Technologies Corp.]

November 1, 2005

Chris Japp

10093 Bridgewater Bay

Woodbury, MN 55129

 

Re:

Employment Offer

Dear Chris:

I am pleased to extend you an offer of employment as President of the Medical
Systems Group of Del Global Technologies Corp., a New York corporation (the
“Company”). The following sets forth the terms of employment as President of the
Medical Systems Group of the Company.

Your employment is conditioned upon and will commence upon the satisfaction of
all the conditions set forth in this letter. Your compensation will include an
annual salary of $225,000. You will be eligible to receive an annual bonus with
a target of 40% of your annual base salary based upon objectives to be mutually
agreed to by you and the Company (the “Bonus”). Therefore, the Bonus is not
guaranteed and may range from 0% to 40% of your base salary.

Management of the Company will recommend to the Board of Directors of the
Company a grant to you of a stock option to purchase 50,000 shares (the
“Shares”) of common stock, $.10 par value, of the Company pursuant to and in
accordance with the Company’s Amended and Restated Stock Option Plan.

The Company will reimburse you for your reasonable out-of-pocket relocation
expenses incurred by you in connection with the sale of your current home and
your relocation to the Chicago, Illinois area, subject to prior written approval
of such expenses by the Company and submission by you of appropriate
documentation for such expenses to the Company (the “Relocation Expenses”). The
Company will provide to you for the first 90 days residence at a local
extended-stay facility that the Company uses (the “Housing Expenses”). You shall
be entitled to receive an additional payment (a “Gross-Up Payment”) from the
Company in an amount such that after payment by you of all taxes including,
without limitation, any income taxes, you retain an amount of the Gross-Up
Payment equal to the taxes imposed upon the Relocation Expenses and the Housing
Expenses. In addition, the Company will reimburse you for airfare and hotel in
accordance with the Company’s travel policies for you and your spouse to travel
from Minnesota to the Chicago, Illinois area up to three (3) times for house
hunting. All monies advanced as Relocation Expenses and Housing Expenses are to
be reimbursed by you in full should you voluntarily terminate your employment
prior to the completion of one year of employment with the Company.

The Company will provide you with an automobile allowance of $850.00 per month.

 

 

 


--------------------------------------------------------------------------------



 

 

You are also eligible for twenty (20) paid vacation days per year. Any vacation
days not used cannot be carried forward and will have no cash value.

You will be entitled to severance in the event your employment is terminated by
the Company without cause prior to the one-year anniversary of your employment
with the Company equal to three (3) months base salary. You will not be entitled
to severance in the event your employment is terminated by the Company for
cause.

You will be eligible for Del Medical’s health benefit and dental programs on the
first day of the month following 60 days of employment. Our health and dental
insurance is contributory.

Family medical coverage currently costs $275.00 per month, employee and spouse
$190.00, employee and child $165.00 and single coverage $90.00. Dental costs for
the PPO plan are $86.26 per month for primary participant, plus 2 or more
dependents, $58.86 for primary participant, plus one dependent, and $31.46 for
primary participant only. Dental costs for the DMO plan are $63.67 per month for
primary participant, plus 2 or more dependents, $41.90 for primary participant,
plus one dependent, and $20.08 for primary participant only. A benefits package
will be sent to you under separate cover at the time you are eligible and the
plan is subject to change.

We also offer a Flexible Spending Account program to allow you to set-aside
pre-tax monies to cover certain health and dependent day care expenses. Specific
details are available from Human Resources.

You will be covered under our group life insurance at one times your annual base
salary to a maximum of $200,000, and subject to plan rules. Additionally, you
will be able to purchase supplemental term life and long-term disability
insurance.

Del Global’s 401(k) plan provides a vehicle to help you invest for your
retirement years with pre-tax dollars. Key features of the plan include:

 

•

A Company-matching contribution of 50% of the first 4% of salary you invest in
the plan subject to plan and statutory limits, after twelve (12) months of
service,

 

•

Profit Sharing contributions should certain Company financial performance and
plan participation goals be met,

 

•

A diversified investment option portfolio sponsored by ING Life Insurance and
Annuity Company,

 

•

An accelerated vesting schedule (100% vested in Company contributions after 3
years of service), and

 

•

Immediate eligibility to contribute to the plan.

This offer of employment is contingent on the completion by the Company of a
background check on you to the satisfaction of the Company. In addition, this
offer of employment is contingent upon approval of this offer by the Board of
Directors of the Company.

 

2

 


--------------------------------------------------------------------------------



 

 

To comply with Federal Immigration Law, we ask that you provide the Company with
proof of your identity and citizenship. This can take the form of any two
documents such as a birth certificate or passport, along with your driver’s
license as photo identification. The Company will copy these documents and
immediately return them to you.

You represent and warrant that your employment with the Company and your
execution of this letter do not, and that your performance in accordance with
this letter will not, violate the provisions of any agreement or instrument to
which you are a party or any decree, judgment or order to which you are subject.

The terms of this offer do not and are not intended to create either an
expressed or implied contract of employment for a specified period of time. It
is understood that you are voluntarily entering into employment at will with the
Company and either you or the Company can terminate the employment relationship
at any time with or without prior notice for any reason whatsoever or no reason
at all. Moreover, both you and the Company acknowledge that there is no
agreement express or implied for any specific period of employment, or for
continued employment.

During the course of your employment, you may be asked to review and sign
documents, including but not limited to, those that concern the non-disclosure
of confidential information, and if you should leave the employ of the Company,
the prompt return of all Company property then in your possession. Your
execution of these confidentiality agreements and adherence to their terms are a
condition of your employment.

Please indicate your acceptance of this offer by signing below and returning
this letter in its entirety to me within two (2) business days of the date of
this letter. Please remember to keep one (1) copy for your records.

Sincerely,

 

 

 

/s/ Walter F. Schneider

 

Name: Walter F. Schneider

Title: Chief Executive Officer and President

 

cc:

Personnel File

Agreed and Accepted as of the date first

written above.

/s/ Chris Japp

Chris Japp

 

 

3

 

 

 